 


114 HR 643 IH: Veterans Education Survey Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 643 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Bilirakis (for himself and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to enter into a contract with a non-government entity to conduct a survey of individuals who have used or are using their entitlement to educational assistance under the educational assistance programs administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Education Survey Act of 2015. 2.Survey of individuals using their entitlement to educational assistance under the educational assistance programs administered by the Secretary of Veterans Affairs (a)Survey requiredBy not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with a non-government entity for the conduct of a survey of a statistically valid sample of individuals who have used or are using their entitlement to educational assistance under chapters 30, 32, 33, and 35 of title 38, United States Code, to pursue a program of education or training. The contract shall provide that—
(1)not later than one month before the collection of data under the survey begins, the survey shall be submitted to the Committees on Veterans’ Affairs of the Senate and House of Representatives; (2)the non-government entity shall complete the survey and submit to the Secretary the results of the survey by not later than 180 days after entering into the contract; and
(3)the survey shall be conducted by electronic means and by any other means the non-government entity determines appropriate. (b)Information To be collectedThe contract under subsection (a) shall provide that the survey shall be designed to collect the following types of information about each individual surveyed, where applicable:
(1)Demographic information, including the highest level of education completed by the individual, the military occupational specialty or specialties of the individual while serving on active duty as a member of the Armed Forces or as a member of the National Guard or of a Reserve Component of the Armed Forces, and whether the individual has a service-connected disability. (2)The opinion of the individual regarding participation in the transition assistance program under section 1144 of title 10, United States Code, and the effectiveness of the program, including instruction on the use of the benefits under laws administered by the Secretary of Veterans Affairs.
(3)The resources the individual used to help the individual— (A)decide to use the individual’s entitlement to educational assistance to enroll in a program of education or training; and
(B)choose the program of education or training the individual pursued. (4)The individual’s goal when the individual enrolled in the program of education or training.
(5)The nature of the individual’s experience with the education benefits processing system of the Department of Veterans Affairs. (6)The nature of the individual’s experience with the school certifying official of the educational institution where the individual pursued the program of education or training who processed the individual’s claim.
(7)Any services or benefits the educational institution or program of education or training provided to veterans while the individual pursued the program of education or training. (8)The type of educational institution at which the individual pursued the program of education or training.
(9)Whether the individual completed the program of education or training or the number of credit hours completed by the individual as of the time of the survey, and, if applicable, any degree or certificate obtained by the individual for completing the program. (10)The employment status of the individual and whether such employment status differs from the employment status of the individual prior to enrolling in the program of education or training.
(11)Whether the individual is or was enrolled in a program of education on a full-time or part-time basis. (12)The opinion of the individual on the effectiveness of the educational assistance program of the Department of Veterans Affairs under which the individual was entitled to educational assistance.
(13)Whether the individual was ever entitled to a rehabilitation under chapter 31 of title 38, United States Code, and whether the individual participated in such a program. (14)A description of any circumstances that prevented the individual from using the individual’s entitlement to educational assistance to pursue a desired career path or degree.
(15)Whether the individual is using the individual’s entitlement to educational assistance to pursue a program of education or training or has transferred such an entitlement to a dependent. (16)Such other matters as the Secretary determines appropriate.
(c)ReportNot later than 90 days after receiving the results of the survey required under this section, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the results of the survey and any recommendations of the Secretary relating to such results. Such report shall also include an unedited version of the results of the survey submitted by the non-government entity that conducted the study.  